Montgomery App. Nos. 19472 and 19473, 2003-0hio-2205. This cause is pending before the court as a discretionary appeal and cross-appeal. It appears from the records of this court that appellee/crossappellant has not filed a memorandum in response and in support of cross-appeal, due July 16, 2003, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this ease with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeal be and hereby is dismissed sua sponte.
IT IS FURTHER ORDERED by the court that the appeal of the state of Ohio remain pending.